 
 
I 
111th CONGRESS
1st Session
H. R. 1382 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2009 
Mr. Bilbray (for himself, Mr. Schiff, Mrs. Bono Mack, Mrs. Davis of California, Mr. Filner, Mr. Hunter, Mr. Issa, Mr. Sherman, and Mr. Radanovich) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide assistance for ultra efficient vehicles under the advanced technology vehicles manufacturing incentive program. 
 
 
1.Short titleThis Act may be cited as the Innovative Vehicle Act. 
2.Ultra efficient vehiclesSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting an ultra efficient vehicle or after means; and  
(B)by adding at the end the following new paragraph: 
 
(5)Ultra efficient vehicleThe term ultra efficient vehicle means a fully closed compartment vehicle designed to carry at least 2 adult passengers that achieves— 
(A)at least 75 miles per gallon while operating on gasoline or diesel fuel;  
(B)at least 75 miles per gallon equivalent while operating as a hybrid electric-gasoline or electric-diesel vehicle; or 
(C)at least 75 miles per gallon equivalent while operating as a fully electric vehicle. ; 
(2)in subsection (b)— 
(A)by inserting , ultra efficient vehicle manufacturers, after automobile manufacturers;  
(B)in paragraph (1)— 
(i)by striking or at the end of subparagraph (A); 
(ii)by striking and at the end of subparagraph (B) and inserting or; and 
(iii)by adding at the end the following new subparagraph: 
 
(C)ultra efficient vehicles; and; and 
(C)in paragraph (2), by inserting , ultra efficient vehicles, after qualifying vehicles; 
(3)in subsection (g), by inserting or are utilized primarily for the manufacture of ultra efficient vehicles after 20 years; and  
(4)in subsection (h)(1)(B), by striking automobiles and inserting ultra efficient vehicles, automobiles,. 
3.Reconsideration of prior applicationsThe Secretary of Energy shall reconsider applications for assistance under section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) that were— 
(1)timely filed under that section before January 1, 2009; 
(2)rejected on the basis that the vehicles to which the proposal related were not advanced technology vehicles; and 
(3)related to ultra efficient vehicles.  
 
